                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                         CRIMINAL ACTION

VERSUS                                                           NO. 15-289

ANDRE DOMINICK, LISA VACCARELLA,                                 SECTION: “B”(3)
AND DEBRA BECNEL


                              ORDER & REASONS

     Before the Court are Defendants’ Motion to Expedite Hearing

on   Defendants’    Motion    to     Continue       Trial   (Rec.       Doc.   504),

Defendants’ Motion to Continue Trial (Rec. Doc. 503), Defendants’

Supplemental Memorandum           (Rec.    Doc.     508),    and     Government’s

Memorandum    in Opposition (Rec. Doc. 512). Accordingly,

     With     multiple     sets    of     defense      counsel,     investigator,

paralegal,    all   cooperatively         sharing    and    dividing      up   trial

preparatory    work,     including      reviews   of    Jencks    Act    and   other

materials, and finding no justification for asserted claims of

insufficient time to effectively prepare for trial of this 3-year-

old case, the instant motion to continue trial is DENIED. The vast

majority of discovery at issue has been produced in the early

stages of this case. The majority of Jencks Act materials have

been produced much earlier than normally required prior to trial.

The remaining material is not voluminous in nature or content, and

even if so, there is sufficient time for the defense teams to

review same and effectively represent their respective clients.
Further, there are additional opportunities at trial for effective

review   and   preparation   in   this   estimated   month-long   trial,

especially in connection with any relevant and pertinent Jencks

Act or Giglio evidence.

     IT IS FURTHER ORDERED that the motion to expedite is

DISMISSED AS MOOT.

     New Orleans, Louisiana, this 1st day of November, 2018.




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE
